Title: From Thomas Jefferson to James Mease, 15 January 1809
From: Jefferson, Thomas
To: Mease, James


                  
                     Sir 
                     
                     Washington Jan. 15. 09.
                  
                  The constant pressure of such business as will admit no delay, has prevented my sooner acknoleging the reciept of your letter of the 2d. and even now will confine me to the single question, for the answer to which you wait, before you take any step towards bringing forward the institution you propose for the advancement of the arts. that question is whether Congress would grant a charter of incorporation, & a sum for premiums annually? it has been always denied by the republican party in this country that the Constitution had given the power of incorporation to Congress on the establishment of the bank of the US. this was the great ground on which that establishment was combated; & the party prevailing supported it only on the argument of it’s being an incident to the power given them of raising money. on this ground it has been acquiesced in, and will probably be again acquiesced in, as subsequently confirmed by public opinion. but in no other instance have they ever exercised this power of incorporation, out of this district, of which they are the ordinary legislature.
                  It is still more settled that among the purposes to which the constitution permits them to apply money, the granting premiums or bounties is not enumerated, & there has never been a single instance of their doing it, altho there has been a multiplicity of applications. the constitution has left these encouragements to the separate states. I have in two or three messages recommended to Congress an amendment to the constitution which should extend their power to these objects. but nothing is yet done in it. I fear therefore that the institution you propose must rest on the patronage of the state in which it is to be. I wish I could have answered you more to my own mind as well as yours; but truth is the first object. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               